Citation Nr: 0526196	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-25 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Entitlement to an increased evaluation for status 
postoperative removal of disc, degenerative disc disease at 
L4-5, and spondylolisthesis at L4-S1, currently evaluation as 
20 percent disabling.

5.  Entitlement to an initial evaluation in excess of 10 
percent for left sciatica with muscle weakness prior to 
September 9, 2004.

6.  Entitlement to an evaluation in excess of 40 percent for 
left sciatica with muscle weakness since September 9, 2004.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The VA has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  Meniere's disease was not shown until many years after 
service. 

3.  An unappealed April 1990 rating decision found that new 
and material evidence had not been submitted to reopen the 
veteran's claims of entitlement to service connection for 
hearing loss and tinnitus.

4.  The evidence received since the  April 1990 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claims of 
entitlement to service connection for hearing loss and 
tinnitus.  

5.  The veteran's service medical records make no reference 
to tinnitus and show that both whispered-voice and spoken-
voice testing were normal.  

6.  Without good cause, the veteran failed to report to two 
scheduled VA examinations in March 2004 and May 2004.

7.  The veteran's disability due to left sciatica with muscle 
weakness was manifested by no more than mild incomplete 
paralysis of the sciatic nerve prior to September 9, 2004.  

8.  The veteran's disability due to left sciatica with muscle 
weakness has been manifested by no more than moderately 
severe incomplete paralysis of the sciatic nerve since 
September 9, 2004.  


CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred in or aggravated by 
service.  38 U.S.C.A.        §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  The April 1990 rating decision which found that new and 
material evidence had not been submitted to reopen the 
veteran's claims of entitlement to service connection for 
hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

3.  The additional evidence presented since the April 1990 
rating decision is new and material, and the claims for 
service connection for hearing loss and tinnitus have been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2004).  

4.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.303, 3.307, 3.309 (2004).

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.303 (2004).

6.  An evaluation in excess of 20 percent for status 
postoperative removal of disc, degenerative disc disease at 
L4-5, and spondylolisthesis at L4-S1 is denied as a matter of 
law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R.   §§ 3.159, 3,326, 3.655 (2004); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

7.  The criteria for an initial evaluation in excess of 10 
percent for left sciatica with muscle weakness have not been 
met prior to September 9, 2004.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.124a, Diagnostic Code 8520 (2004).

8.  The criteria for an initial evaluation in excess of 40 
percent for left sciatica with muscle weakness have not been 
met since September 9, 2004.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.124a, Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for Meniere's 
disease, hearing loss and tinnitus.  He also claims that he 
is entitled to increased evaluations for his service-
connected status postoperative removal of disc, degenerative 
disc disease at L4-5, and spondylolisthesis at L4-S1, as well 
as his service-connected left sciatica with muscle weakness.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.



I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of the rating decisions 
dated in May 2004, August 2004, and March 2005; statements of 
the case (SOCs) issued in June 2004, November 2004, and April 
2005; as well as letters by the RO dated in November 2003, 
December 2003, March 2004, and May 2004.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The SOCs notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO informed the veteran of the evidence it already 
possessed, described the evidence needed to establish the 
veteran's claims, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board also finds that all relevant facts have been 
properly developed with respect to the issues on appeal.  
With respect to the issues of whether new and material 
evidence has been submitted to reopen the veteran's claims 
for service connection for hearing loss and tinnitus, the 
VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. 
Cir. 2003).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  In addition, the RO 
scheduled the veteran's for appropriate VA examinations in 
March 2004 and May 4004.  As will be discussed below, 
however, the veteran failed to appear to each examination.  
The Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Service Connection for Meniere's Disease

The veteran claims that he suffers from Meniere's disease as 
a result of acoustic trauma while on active duty.  Meniere's 
disease is defined as hearing loss, tinnitus (ringing in the 
ears), and vertigo resulting from nonsuppurative disease of 
the labyrinth with the histopathologic feature of 
endolymphatic hydrops.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (DORLAND'S) 489 (28th ed. 1994).  For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases such as sensorineural 
hearing loss may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent. For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

In this case, the veteran's service medical records make no 
reference to Meniere's disease or associated symptoms.  For 
instance, the service medical records, including a June 1971 
separation examination report, are negative for complaints 
involving hearing loss, tinnitus, or vertigo.  Of particular 
relevance, the June 1971 separation examination report notes 
that whispered-voice and spoken-voice testing were 15/15 
bilaterally.  

The veteran was afforded a VA examination in April 1987 in 
connection with a prior claim for service connection for 
hearing loss and tinnitus.  At that time, the veteran 
reported progressive hearing loss and a high pitched ringing 
in his right ear.  He also reported having experienced a 
gunshot blast next to his right ear in the military. 

Audiometric testing in the right ear revealed puretone 
thresholds of 60, 65, 85, and 85 decibels at the 1000, 2000, 
3000, and 4000 Hz levels, respectively, for an average of 73 
decibels.  Testing in the left ear at those same levels 
showed puretone thresholds of 10, 5, 35, and 45 decibels for 
an average of 24 decibels.  Speech discrimination was 96 
percent in the right ear and 100 percent in the left.  Thus, 
the veteran had a hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385.  However, the examiner did not 
attribute the veteran's hearing loss to Meniere's disease.

In June 1989, the veteran was admitted to a VA hospital where 
he underwent a right stapedotomy on his right ear.  The 
diagnosis was right conductive hearing loss.  However, 
nowhere does the hospital report mention Meniere's disease.  
VA outpatient treatment records dated in 2001 also note the 
veteran's complaints of lightheadedness and chronic hearing 
loss, with no reference to Meniere's disease. 

The veteran was first diagnosed with Meniere's many years 
after service.  In an April 2003 report, P.G., M.D. noted the 
veteran's complaints of dizziness that would come and go.  A 
physical examination of the right ear revealed scarring from 
his previous surgery.  Dr. P.G. noted that nystagmus could 
not be induced when the veteran laid back and tipped his head 
backward, but that dizziness suddenly occurred when he sat 
back up.  Dr. P.G. indicated that "it appears as though his 
nystagmus and his Meniere's disease could very well represent 
a condition that result [sic] from the acoustic trauma that 
he suffered while he was in the service.  His ear operation 
in 1989 at the Denver VA, it is unknown at this point, 
whether it is worse or better since that time.  He does have 
attacks of at least once a week, sometime more often."

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for Meniere's 
disease.  The veteran's service medical records make no 
reference to Meniere's disease or associated symptoms, 
including hearing loss, tinnitus, or dizziness.  Indeed, 
hearing loss and tinnitus were first identified in April 
1987, approximately 16 years after the veteran's separation 
from active duty.  Moreover, neither hearing loss nor 
tinnitus were attributed to a diagnosis of Meniere's disease.  
It was not until April 2003, over 20 years after his 
separation from active duty, that Meniere's disease was first 
diagnosed. 

The Board has considered Dr. P.G.'s opinion that the 
veteran's "Meniere's disease could very well represent a 
condition that result [sic] from the acoustic trauma that he 
suffered while he was in the service."  However, this 
opinion is an insufficient medical nexus opinion for several 
reasons.  First, Dr. P.G.'s opinion that the veteran's 
Meniere's disease could very well represent a condition 
related to acoustic trauma in service is speculative.  The 
Court has consistently held that service connection may not 
be based on resort to speculation or remote possibility.  38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Court 
observed that statements from doctors which are inconclusive 
as to the origin of a disease can not be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  

Second, there is no evidence that Dr. P.G.'s opinion is based 
on a review of the veteran's claims file.  In Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran).  Thus, Dr. P.G.'s 
opinion is of little probative value.

The Board emphasizes that the veteran has been given several 
opportunities to appear for a VA examination to determine, 
based on a review of the record, whether his Meniere's 
disease is related to service.  However, based on 
questionable advice from his representative, the veteran 
failed to appear at two VA examinations in March 2004 and May 
2004.  The veteran was also notified in a November 2003 
letter from the RO that failure to report for a VA 
examination may have adverse consequences, including the 
possible denial of his claim.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied. See 38 
C.F.R. § 3.655 (a)(b).  The Court has held that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood, 
1 Vet. App. at 193.  Unfortunately, evidence developed at 
those examinations could have provided the requisite medical 
nexus opinion needed to support his claim.    

The Board has also considered the veteran's own statements in 
support of his claim.  However, the Board notes that where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning the etiology of Meniere's disease, his lay 
statements are of no probative value in this regard.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for Meniere's disease.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Whether New and Material Evidence has been 
Submitted to Reopen Claims for Service Connection for 
Bilateral Hearing Loss and Tinnitus

The veteran is seeking service connection for hearing loss 
and tinnitus.  Tinnitus is "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 
1994).

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385.

Even though disabling hearing loss may not be demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Id.  (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)). Cf. 38 C.F.R. § 3.385.

In this case, the veteran initially filed a claim for service 
connection for hearing loss and tinnitus in January 1987.  
The RO denied the veteran's claims in an unappealed September 
1987 rating decision.  In that decision, the RO noted that 
the veteran's service medical records were negative for 
hearing loss and for complaints of tinnitus.  Indeed, the 
veteran's service medical records revealed that both 
whispered and spoken-voice testing were 15/15 in each ear.  
The evidence at that time also included an April 1987 VA 
examination report, which noted a hearing loss disability for 
VA purposes as well as the veteran's complaints of tinnitus.  
However, the examiner did not offer an opinion concerning the 
etiology or date of onset of these conditions.  Lastly, the 
evidence included a June 1989 operative report showing that 
the veteran underwent a right stapedotomy for right ear 
hearing loss.  The veteran was notified of the September 1987 
rating decision and of his appellate rights in a letter dated 
that same month; however, he did not seek appellate review 
within one year of notification.  

In February 1990, the veteran attempted to reopen his claim 
for service connection for hearing loss and tinnitus.  In an 
August 1994 rating decision, the RO explained that his claim 
had been denied in September 1987 and that he must therefore 
furnish new and material evidence before it could reconsider 
his claim.  The veteran was notified of the April 1990 rating 
decision and of his appellate rights in a letter dated that 
same month, but did not seek appellate review within one year 
of notification.  Therefore, the April 1990 rating decision 
is final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In April 2003, the veteran filed a statement in which he 
requested that his claim for service connection for hearing 
loss and tinnitus be reopened.  Under VA law and regulation, 
if new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When a claim to reopen is presented, a two-step 
analysis is performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a) (2004).  New and material evidence cannot 
be cumulative or redundant.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In this case, the evidence associated with the claims file 
since the April 1990 rating decision includes a medical 
opinion suggesting that the veteran's current hearing loss 
and tinnitus are related to service.  As noted above, Dr. 
P.G.'s submitted an April 2003 medical opinion which states:

It appears as though his nystagmus and his 
Meniere's disease could very well represent a 
condition that result [sic] from the acoustic 
trauma that he suffered while he was in the 
service.  His ear operation in 1989 at the Denver 
VA, it is unknown at this point, whether it is 
worse or better since that time.  He does have 
attacks of at least once a week, sometime more 
often.....I do feel that he does have a hearing 
impairment with attacks of vertigo and some sera 
bel gait disturbance, which occur at least once a 
week, do [sic] significantly affect him at the time 
that they occur. 

This opinion is new because it was not in existence at the 
time of the April 1990 rating decision.  This opinion is also 
material, as it indicates that the veteran's Meniere's 
disease, which includes symptoms involving hearing loss and 
tinnitus, is related to service, which the RO found lacking 
when it denied the veteran's claim in April 1990.  Hodge, 155 
F.3d at 1363 (Fed. Cir. 1998) (holding that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  
Accordingly, the claim for service connection for hearing 
loss and tinnitus is reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board can address a question that 
has not been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran is prejudiced thereby.  

The Board finds that the veteran will not be prejudiced by 
proceeding to adjudicate these issues on the merits.  The 
Board notes that the veteran has been notified of all 
applicable laws and regulations pertaining to service 
connection.  The veteran has also been afforded the 
opportunity to present evidence and argument on the 
underlying service connection issue, and has done so.  In 
addition, he was scheduled for a VA examination and failed to 
report.  His failure to report was noted in the statement of 
the case provided to the veteran and his representative in 
June 2004. Under these circumstances, the Board may proceed 
to adjudicate this claim without further development.

For the same reasons that the Board has denied service 
connection for Meniere's disease, the Board also finds that 
the preponderance of the evidence is against his claims for 
service connection for hearing loss and for tinnitus.  The 
veteran's service medical records, including the separation 
examination report, consistently showed normal whispered-
voice and spoken-voice testing of 15/15 in each ear.  

A hearing loss disability and tinnitus were first documented 
in an April 1987 VA examination report.  Although the 
examiner noted the veteran's history of a gunshot blast near 
his right ear in service, he offered no independent medical 
opinion concerning the etiology or date of onset concerning 
the veteran's hearing loss disability or tinnitus.  In 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that the mere transcription of a history provided by the 
veteran does not transform that information into competent 
medical evidence simply because the transcriber happens to be 
a medical professional.  

The record also shows that the veteran underwent a right 
stepedotomy in June 1989 for right ear hearing loss.  
However, the operative report does not include a medical 
opinion concerning the etiology or date of onset of the 
veteran's right ear hearing loss.  

The Board also considered Dr. P.G.'s opinion that the veteran 
"Meniere's disease could very well represent a condition 
that result [sic] from the acoustic trauma that he suffered 
while he was in the service."  As previously discussed, 
however, this opinion is speculative and is not based on a 
review of the claims file.  See Warren, 6 Vet. App. at 6; 
Sklar, 5 Vet. App. at 145-46 (holding that statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service); see also Swann, 5 Vet. App. at 180 (holding that, 
without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  

Thus, the evidence shows that the veteran's hearing loss and 
tinnitus were first documented in April 1987, with no 
competent medical evidence relating either disorder to 
service, to include acoustic trauma in service.  The only 
medical evidence suggesting such a relationship is Dr. P.G.'s 
opinion, which is too speculative and not based on a review 
of the claims file.  Hence, this inconclusive opinion is 
insufficient to grant the veteran's claim.

The Board points out that it is regrettable that the veteran 
failed to appear at two VA examinations in March 2004 and May 
2004, and that evidence developed at those examinations could 
have supported his claims for service connection for hearing 
loss and tinnitus.  The Board must therefore conclude that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for hearing loss 
and tinnitus.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  

IV.  Increased Evaluations for a Low Back 
Disability and for Left Sciatica with 
Muscle Weakness

The veteran's service medical record show that he was seen in 
July 1964 for back pain with radiation down the left leg 
after lifting a heavy cement block.  After having been seen 
on numerous occasions for back pain, the veteran underwent 
excision of a large L4-5 left herniated nucleus pulposus in 
January 1968.  An April 1987 VA examination report lists a 
diagnosis of history of "disc disease and status post 
surgery for removal of the disc in 1968, with residuals of 
mild discomfort as described, degenerative disc disease L4-5, 
spondylolisthesis of L4 on L5, L5 on S1, limitation of motion 
as well as a healed cicatrix." 

As a result, in the September 1987 rating decision, the RO 
granted service connection and assigned a 10 percent 
evaluation for history of disk disease and status post-
surgery for removal of disk, with residuals of mil 
discomfort, degenerative disk disease at L4-5, 
spondylolisthesis at L4-5 and L5-S1, and limitation of 
motion.  In a December 1990 rating decision, the RO increased 
this disability evaluation to 20 percent.  The RO evaluated 
this disability under Diagnostic Code (DC) 5292, for moderate 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292.

In April 2003, the veteran filed a claim for increased 
compensation benefits.  In a May 2004 rating decision, the RO 
granted service connection and assigned a separate 10 percent 
evaluation for left sciatica with muscle weakness, effective 
April 2003.  In an August 2004 rating decision, however, the 
RO continued the 20 percent evaluation for the veteran's 
orthopedic manifestations of his service-connected low back 
disability.  

Thereafter, the veteran submitted an examination report dated 
in September 9, 2004, which, according to the RO, showed that 
his symptoms involving left sciatic had worsened.  As a 
result, in a March 2005 rating decision, the RO granted an 
increased evaluation to 40 percent for the veteran's left 
sciatica with muscle weakness, effective September 9, 2004.

Therefore, three issues are currently on appeal: (1) 
entitlement to an evaluation in excess of 20 percent for 
status postoperative removal of disc, degenerative disc 
disease at L4-5, and spondylolisthesis at L4-S1; (2) 
entitlement to an initial evaluation in excess of 10 percent 
for left sciatica with muscle weakness prior to September 9, 
2004; and (3) entitlement to an initial evaluation in excess 
of 40 percent for left sciatica with muscle weakness since 
September 9, 2004.

A.  Status Postoperative Removal of Disc, 
Degenerative Disc Disease at L4-5, and 
Spondylolisthesis at L4-S1

The veteran's claim of entitlement to an evaluation in excess 
of 20 percent for status postoperative removal of disc, 
degenerative disc disease at L4-5, and spondylolisthesis at 
L4-S1 constitutes a claim for increased compensation 
benefits.

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  See 38 C.F.R. § 3.655(a); Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

The Court has held that claim denials based upon 38 C.F.R. § 
3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 10 
Vet. App. 396, 399 (1997).

In this case, the Board has no choice but to deny the 
veteran's increased-evaluation claim based on his failure to 
report to two VA examinations.  In a November 2003 letter, 
the RO notified the veteran that they will assist him by 
providing a medical examination or getting a medical opinion 
if they decide it is necessary to make a decision on his 
claim.  The RO then explained that "[F]ailure to report for 
a VA medical examination may have adverse consequences, 
including the possible denial of your claim." (Emphasis in 
the original).  The SOC issued in November 2004 also listed 
the provisions of 38 C.F.R. § 3.655.  

The RO scheduled the veteran for a VA examination in March 
2004.  However, the veteran failed to appear with no 
explanation provided.  The veteran was scheduled for another 
VA examination in May 2004.  In a letter dated on May 14, 
2004, the veteran's representative acknowledged that the 
veteran had been scheduled for a VA examination, but urged 
that the RO adjudicate his claims based on the private 
medical evidence of record.  The representative explained 
that the veteran was not refusing to attend the scheduled 
examination but added that he was incapable of traveling to 
Omaha for an examination because of his medical condition.  
However, neither the veteran nor his representative offered a 
medical opinion stating that the veteran was physically 
unable to attend a VA examination.  Thereafter, the veteran 
failed to appear to that examination. 

There is no indication that the veteran had good cause for 
his failure to appear for his scheduled VA examinations.  The 
veteran's representative indicated that the veteran was 
willing to attend a VA examination, but only after VA 
determined that the private medical evidence was inadequate.  
Moreover, no medical evidence has been submitted showing that 
the veteran was unable to attend a VA examination because of 
his disabilities.  The Board emphasizes that the veteran's 
representative has no authority to determine whether a VA 
examination is appropriate for increased compensation 
benefits, as this determination is made the VA.  

Given the fact that the RO scheduled the veteran for VA 
examinations in March 2004 and May 2004, they clearly 
determined that an examination was needed to accurately 
evaluate the veteran's low back disability.  As will be 
discussed below, the private examination reports from Dr. 
P.G., which the veteran's representative argues are 
sufficient to evaluate the veteran's low back disability, 
contain inconsistent findings.  These reports show that the 
veteran's lumbar spine demonstrated essentially normal range 
of motion, although Dr. P.G. diagnosed the veteran with 
pronounced intervertebral disc syndrome.  The RO properly 
determined that these inconsistencies needed to be resolved 
in order to accurately evaluated the veteran's low back 
disability. 

In Olson v. Principi, 3 Vet. App. 480, 483 (1992), the 
veteran failed to report for scheduled examinations.  In that 
case, the Court reiterated that the duty to assist is not 
always a one-way street, or a blind alley, and that the 
veteran must be prepared to cooperate with the VA's efforts 
to provide an adequate medical examination and submit all the 
medical evidence supporting his claim.  That concept was not 
changed by the VCAA.  

In conclusion, the Board finds that it is unable to grant an 
evaluation in excess of 20 percent for the veteran's service-
connected status postoperative removal of disc, degenerative 
disc disease at L4-5, and spondylolisthesis at L4-S1.  As the 
disposition of this claim is based on the law and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis, 6 Vet. App. at 
430.  If the veteran attempts to raise a future claim, he 
must be prepared to meet the requirements of 38 C.F.R. § 
3.655 by cooperating with the VA's efforts to provide an 
adequate medical examination.






B.  Left Sciatica with Muscle Weakness

In the May 2004 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for left 
sciatica with muscle weakness, effective April 16, 2003.  The 
veteran appealed that decision with respect to the 10 percent 
evaluation. 
Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the March 2005 rating decision, the RO granted an 
increased evaluation to 40 percent for the veteran's left 
sciatica with muscle weakness.  Rather than granting the 40 
percent evaluation back to April 16, 2003, however, the RO 
assigned an effective date of September 9, 2004, the date of 
a private examination report showing that this disability had 
increased. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7. 

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  When 
the evidence is in relative equipoise, the veteran is 
accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 56 (1990).

The veteran's disability due to left sciatic with muscle 
weakness has been evaluated under Diagnostic Code (DC) 8520.  
Under this provision, mild incomplete paralysis 



of the sciatic nerve warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R.         
§ 4.121a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

In support of his claim, the veteran submitted an April 2003 
examination report from Dr. P.G.  This report notes the 
veteran's complaints of low back pain with radiation down 
both thighs, with the left worse than the right.  Pain would 
also occasionally radiate down into his buttocks and 
posterior calf.  The veteran also reported occasional 
numbness in the left foot.  He explained that his symptoms 
worsened with sitting and driving.  He also reported spasms 
and cramping in his calf, thigh and left foot. 

A physical examination of the back revealed that he could 
bend and twist without much difficulty.  He was barely able 
to maintain his weight on his left leg and had great 
difficulty standing on his right leg.  He was able to squat 
and rise while standing on his right leg.  A little bit of 
muscle wasting was noted in the left calf.  Straight leg 
raising was positive for pain in the left leg when fully 
extended.  Deep tendon reflexes were only 1+/4+ in the 
patellar tendons and absent in the heel region.  The veteran 
was unable to pull back on Dr. P.G.'s right arm with his left 


leg.  Based on these findings, Dr. P.G.'s diagnostic 
assessment was back pain with left sciatic with muscle 
weakness and even some muscle wasting and lack of flexion in 
the ankle. 

In a letter dated in 2003, Dr. P.G. reiterated that the 
veteran's symptoms included low back pain with radiation down 
his left leg, absent ankle jerk, and 1+/4+ deep tendon 
reflexes in the patellar tendons.  Dr. P.G. concluded that 
the veteran's symptoms were consistent with pronounced 
intervertebral disc syndrome, which would qualify him for 
increased benefits.  

The veteran was examined again by Dr. P.G. on September 9, 
2004.  A report from that examination notes the veteran's 
complaints of low back pain with radiation down the left leg 
to the ankle.  He also reported a clamping sensation.  He 
explained that prolonged sitting and lying down bothered him.  
He also reported a lot of spasms in his left leg when he 
would get tired or work too hard.  

On physical examination, a little bit of muscle wasting was 
present in his left calf.  Deep tendon reflexes were 1+/4+ in 
the left patella tendon in the heel region.  Flexion and 
extension against resistant were decreased at the left knee 
compared with the right.  Range-of-motion testing of the 
lumbar spine revealed flexion of 90 degrees, extension of 30 
degrees, lateral flexion of 15 degrees in both directions, 
and rotation of 30 degrees.  Neither kyphosis nor scoliosis 
were noted.  X-rays revealed multilevel degenerative disease 
of the spine, which was not significant at the L4-5 level, 
with near complete loss of disc height superimposed upon 
marginal osteophyte formation of the endplate and facets.  
The diagnostic assessment was back pain with left sciatica 
and pronounced intervertebral disk syndrome with recurrent 
attacks and intermittent relief.  

1.  Prior to September 9, 2004

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability evaluation in excess of 10 percent for the 
veteran's left sciatica with muscle weakness for the entire 
period prior to September 9, 2004.  

The Board notes that it is unable to grant an increased 
evaluation during this period because there is insufficient 
evidence with which to find more than mild incomplete 
paralysis of the sciatic nerve.  As previously discussed, the 
veteran failed to report to two VA examinations in March 2004 
and May 2005.  When a claimant fails to report for a 
scheduled medical examination without good cause, an original 
claim for compensation shall be rated on the evidence of 
record.  38 C.F.R. § 3.655(b).

In this case, the only available medical evidence during this 
period includes the April 2003 physical examination report 
and the accompanying letter from Dr. P.G.  However, findings 
from these reports are inconsistent and do no reveal a 
complete picture of the veteran's sciatic nerve disability.  
For instance, Dr. P.G. noted in his letter that the veteran's 
symptoms included an absent ankle jerk, deep tendon reflexes 
of only 1+/4+ in the patellar tendons and absent in the heel 
region, and an inability to pull back with his left leg 
against resistance.  However, Dr. P.G. also noted that there 
was only "a little bit" of muscle wasting in the veteran's 
left calf.  The veteran also reported only occasional 
radiating pain into his buttocks and posterior calf and 
occasional numbness in his left foot.  

In addition, an electromyography (EMG) and a nerve conduction 
study (NCS) were not performed by Dr. P.G. to accurately 
evaluate the level or paralysis in the veteran's left lower 
extremity.  A thorough VA compensation examination may have 
resolved these inconsistencies; however, the veteran failed 
to appear to two scheduled VA examinations.  Therefore, in 
light of these findings, the preponderance of the evidence is 
against a finding that the veteran's disability due to left 
sciatica with muscle weakness constitutes more than mild 
incomplete paralysis of the sciatic nerve. 



2.  Since September 9, 2004

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 40 percent for the 
veteran's disability due to left sciatica with muscle 
weakness for the entire period since September 9, 2004.  

The only medical evidence during this period is Dr. P.G. 
examination report dated on September 9, 2004.  Again, 
however, findings from this report are inconsistent and do no 
reveal a complete picture of the veteran's sciatic nerve 
disability.  The clinical findings are also similar to those 
contained in Dr. P.G. April 2003 examination report.  In this 
regard, a physical examination revealed deep tendon reflexes 
of 1+/4+ in the left patella tendon and in the heel region, 
with decreased flexion and extension of the left knee against 
resistance.  However, Dr. P.G. did not perform an 
electromyography (EMG) or a nerve conduction study (NCS) to 
determine the level or paralysis in the veteran's left lower 
extremity.  

The Board also notes that marked muscular atrophy is required 
for a 60 percent evaluation under DC 8520.  However, Dr. P.G. 
noted that only "a little bit" of muscle wasting was 
present in the veteran's left calf.  Furthermore, the 
veteran's lumbosacral spine exhibited essentially normal 
motion, with 90 degrees of flexion, 30 degrees of extension, 
15 degrees of lateral rotation, and 30 degrees of rotation.  
See Schedule for Rating Disabilities, effective September 26, 
2003, Plate V, Range of Motion of Cervical and Thoracolumbar 
Spine.  Thus, these findings do not reflect more than 
moderately severe incomplete paralysis of the sciatic nerve. 

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
an initial evaluation in excess of 10 percent for the 
veteran's left sciatica with muscle weakness for the period 
prior to September 9, 2004, and against an evaluation in 
excess of 40 percent since September 9, 2004.  Since the 
preponderance of the evidence is against the veteran's 
claims, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for Meniere's disease is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

An evaluation in excess of 20 percent for status 
postoperative removal of disc, degenerative disc disease at 
L4-5, and spondylolisthesis at L4-S1 is denied.

An initial evaluation in excess of 10 percent for left 
sciatica with muscle weakness prior to September 9, 2004, is 
denied.

An evaluation in excess of 40 percent for left sciatica with 
muscle weakness since September 9, 2004, is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


